Title: From James Madison to James Madison, Sr., 19 May 1794
From: Madison, James
To: Madison, James, Sr.


Hond. Sir
Philada. May 19. 1794
Your favor of the 5th. came to hand a few days ago. I hope you will have secured me the corn & a plenty of it. I am at a loss to give directions concerning the laths & plank. If M. C. can conveniently spare the Horses to bring it from my brothers, it will no doubt be best to get it from him. Otherwise it will cost less in the end to take it of Mr. C. I will attend to the Forte Piano & the Dictionary for my sister. As I have not yet sold my land & probably shall not at present, it will be convenient to receive a bill for about 200 dollars, or more if you can spare it. No time shd. be lost in remitting it. Mr. Dunbar will probably be able to accomodate you. I am offered 3600 Dollars for the land, but am advised by good judges not to listen to any thing like that price. The discontent as to the excise has probably been stirred up for some electioneerg. purpose, and will subside of course; unless fostered by other excises now in agitation here, to wit, on manufactured Tobo. & refined Sugar. I oppose these, & wish it were possible to get rid of the principle altogether without a worse alternative. A land tax tho’ far preferable to excises in my judgment, & as appears, in that also of my Constituents, is yet viewed in a very unfavorable light generally. It was lately proposed by a Committee of ways & means, & rejected in the House by a vast majority. You will have seen by the papers that the Embargo is not to be continued. The price of flour is in consequence at 50/. Pa. Cy. There are no late accts. of importance from abroad. The adjournment of Congs. will probably tho’ not certainly take place in 15 or 20 days. I hope M. C. & Sawney will make ready for Harvest without waiting for my presence, as I can not be sure of being there in time. My dutiful regards to my mother & yourself
Js. Madison Jr
